Citation Nr: 0703746	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  04-27 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than June 7, 2000, 
for an award of service connection for post-traumatic stress 
disorder (PTSD), evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to March 
1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Atlanta, Georgia, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The veteran and his spouse testified at a hearing at the RO 
before a Member of the Board in September 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for PTSD was awarded by the RO in 2002, 
with an effective date established as June 7, 2000.  The 
veteran has appealed this effective date.  In testimony at 
his hearing on appeal, his wife indicated that the veteran 
had been in receipt of regular treatment for his service 
connected disabilities prior to June 7, 2000, the date taken 
by the RO as the date of the veteran's informal claim.  It is 
noted that the records of treatment from that date indicate 
that the veteran was referred to a social worker from another 
area of the medical center for evaluation of his needs.  As 
an earlier treatment record could be used as an informal 
claim to establish an earlier effective date, the Board 
believes that all available records of treatment should be 
reviewed prior to final appellate consideration.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain copies of all 
records of treatment that the veteran 
received at the Atlanta VA Medical Center.  

2.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

